989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William R. MCNUTT, Plaintiff-Appellant,v.William ASHLEY, Warden, Defendant-Appellee.
No. 92-6200.
United States Court of Appeals, Sixth Circuit.
March 12, 1993.

1
Before KEITH and SILER, Circuit Judges, and WOODS, District Judge.*

ORDER

2
William R. McNutt appeals a district court judgment dismissing his civil rights action filed under 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary relief, McNutt sued William Ashley, the warden of the Western Kentucky Correctional Complex.   McNutt alleged that he was beaten after being placed in a cell with a prisoner who had a higher security classification.   Upon review of the complaint, the district court concluded that McNutt failed to allege any wrongdoing against Ashley personally.   Nonetheless, the district court provided McNutt with an opportunity to amend his complaint to allege wrongdoing on the part of Ashley.   The district court subsequently granted McNutt's motion for an extension of time.   However, when McNutt still failed to file an amended complaint, the district court dismissed his claims as frivolous.   McNutt has filed a timely appeal.


4
Upon review, we conclude that the district court did not abuse its discretion in dismissing McNutt's complaint as frivolous under 28 U.S.C. § 1915(d).   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on June 2, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation